Adams, J.
The adjudication that the deeds deposited in the bank are .void accords with the contention of the plaintiffs, and the defendants did not appeal. Furthermore, the adjudication is amply supported by former decisions of this Court. Tarlton v. Griggs, 131 N. C., 216; Perry v. Hackney, 142 N. C., 368; Booth v. Hairston, 193 N. C., 278. But the decisive question is whether in this situation the plaintiffs are entitled to the relief they seek. They are not, if in contemplation of law they are precluded from claiming title to the tracts or lots of land which are in possession of the other parties; and they are precluded if they are equitably estopped — if they are barred from asserting title by such conduct as would render their present assertion obviously unjust.
There is a distinction between equitable estoppel and estoppels at common law. The latter include estoppel by record, estoppel by deed, and certain cases of estoppel in pais which are recognized in courts of law. Equitable estoppel in pais owes its origin and development to the notion of justice promulgated by courts of chancery. It embraces estop-pel by conduct which rests upon the necessity of compelling the observance of good faith. Bispham’s Prin. Eq., sec. 281 et seq. “This estop-pel arises when any one, by his acts, representations, or admissions, or by his silence when he ought to speak out, intentionally or through culpable negligence induces another to believe certain facts to exist, and such other rightfully relies and acts on such belief, so that he will be prejudiced if the former is permitted to deny the existence of such facts.” Boddie v. Bond, 154 N. C., 359, 365.
It is true that a parol partition of land is voidable. Collier v. Paper Corporation, 172 N. C., 74. It is likewise true that one who accepts a deed is bound by its terms and conditions. Fort v. Allen, 110 N. C., 183.
That the foregoing principles were applied in the present case may be seen by reference to the following paragraph in the judgment: “Al*235though, these deeds were void, the fact that they were paper writings definitely describing the respective tracts of land therein set out by metes and bounds, taken together with the acts and conduct of the grantees named therein relative to the tracts described in said deeds, constituted a parol partition of the lands of D. E. Thomas, Sr., among his six children, and the said children, by reason of their accepting and retaining the said deeds, after the registration thereof by the executrices, and by reason of their taking possession of the parcels, or tracts of land described in the respective deeds to them, paying taxes on said respective tracts or parcels of land, renting, leasing and collecting rents from said respective tracts or parcels of land, and by selling and conveying some of the said parcels thus allotted to them, and by giving options thereon, and by doing the other acts and things set out in the agreed statement of facts, have thereby adopted, affirmed, ratified and acquiesced in the said parol partition, and have each and all mutually estopped themselves from claiming any of the said tracts or parcels of land described in any of the said deeds in which any of the other children were named as grantees.”
The doctrine of equitable estoppel is entirely distinct from the presumption of an ouster created by adverse possession for a period of twenty years. The judgment is
Affirmed.